      Case 4:20-cv-40148-TSH Document 71 Filed 03/22/21 Page 1 of 1




                 UNITED STATES DISTRICT COURT
                  DISTRICT OF MASSACHUSETTS



Brooks,
             Plaintiff,
                                             CIVIL ACTION
            V.
                                             NO. 20-40148-TSH

D’Errico, et al.,
             Defendants,



                          ORDER OF DISMISSAL


Hillman, D. J.


     In accordance with the Court’s Orders dated 3/22/21, granting the

defendants’ motions to dismiss, it is hereby ORDERED that the

above-entitled action be and hereby is dismissed.




                                             By the Court,


  3/22/21                                   /s/ Martin Castles
   Date                                     Deputy Clerk
